The majority decision is in conflict with the rule of law established in Rice v. Bontjes, 121 Okla. 292, 250 P. 89, and Littlefield v. Brown, 68 Okla. 144, 172 P. 643, which is as in those cases stated:
"When the original summons is served, the defendants are in court for every purpose connected with the action, and the defendants served are bound to take notice of a filing of a cross-petition by a codefendant."
Long ago we adopted the rule existing in the state of Kansas as disclosed by the Littlefield-Brown Case. It is more desirable that pleading and practice be settled for the benefit of all litigants than that departures be made from the general and established procedure in the fancied interest of some equity.
McNEILL, J., concurs in this dissent.